—Order unanimously affirmed with costs. Memorandum: Respondent’s petition for a downward modification of child support was properly denied. Although respondent offered proof of straitened financial circumstances, Family Court properly found that his situation was caused by respondent’s own conduct and his failure to secure appropriate employment. Respondent’s attempt to prove that his assets were valueless was supported only by his conclusory and unsupported statements. The record demonstrates an improvident dissipation of finances by respondent, justifying the denial of his petition (see, Matter of Knights v Knights, 71 NY2d 865). (Appeal from Order of Onondaga County Family Court, Bersani, J.—Child Support.) Present—Callahan, J. P., Lawton, Boomer and Boehm, JJ.